USCA11 Case: 21-13695      Date Filed: 05/04/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13695
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LOUIS DEJUAN OWENS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
          D.C. Docket No. 2:20-cr-00166-ACA-SGC-1
                   ____________________
USCA11 Case: 21-13695        Date Filed: 05/04/2022     Page: 2 of 2




2                      Opinion of the Court                21-13695


Before WILSON, LUCK, and LAGOA, Circuit Judges
PER CURIAM:
        P. Russell Steen, appointed counsel for Louis DeJuan Owens
in this direct criminal appeal, has moved to withdraw from further
representation of the appellant and filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967). Our independent review of the
record reveals that counsel’s assessment of the relative merit of the
appeal is correct. Because independent examination of the record
reveals no arguable issues of merit, counsel’s motion to withdraw
is GRANTED, and Owens’s conviction and sentence are
AFFIRMED.